In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-00540-CR

____________________


BRANDON PAUL DIES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 90091




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Brandon Paul Dies pled no contest to
sexual assault of a child.  On June 6, 2005, the trial court found the evidence sufficient to
find Dies guilty, but deferred further proceedings and placed Dies on community supervision
for ten years.  On August 16, 2007, the State filed a motion to revoke Dies's unadjudicated
community supervision.  Dies pled "true" to four violations of the conditions of his
community supervision.  The trial court found that Dies violated the conditions of his
community supervision, found Dies guilty of sexual assault of a child, and assessed
punishment at ten years of confinement. 
	Dies's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On October 2, 2008, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on February 11, 2009
Opinion Delivered February 25, 2009
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.